Citation Nr: 0703869	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  03-18 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for a claimed right ear 
injury, including a hearing loss and tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1966 to 
January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 RO rating decision.  

The veteran was scheduled for a hearing before the Board, in 
Washington D.C., in March 2006 and the veteran requested it 
to be postponed.  

After the postponement was granted the veteran withdrew his 
request for a hearing.  Therefore, the Board will accordingly 
proceed with appellate review.  38 C.F.R. § 20.704(e).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran is shown to have been injured during military 
service by a blast concussion that punctured his left eardrum 
and caused documented reports of pain, tinnitus and hearing 
loss.  

3.  The currently demonstrated right ear sensorineural 
hearing disability and tinnitus are shown as likely as not to 
have had their clinical onset as the result of the incident 
when the veteran was exposed to acoustic trauma due to a 
blast concussion during a period of apparent combat service 
in the Republic of Vietnam.  




CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
right ear disability manifested by hearing loss and tinnitus 
is due to an injury that was incurred in military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 and 2006 
Supplement); 38 C.F.R.  §§ 3.303, 3.304, 3.307, 3.309(a) 
(2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In October 2002, prior to the rating decision on appeal, the 
RO sent the veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The veteran was afforded time to respond before the RO issued 
the February 2003 rating decision on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

A follow up letter in April 2005 satisfies the statutory and 
regulatory requirement that VA notify a claimant, what 
evidence, if any, will be obtained by the claimant and what 
if any evidence will be obtained by VA. See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The April 2005 letter advised the veteran that VA must make 
reasonable efforts to help the veteran to get evidence 
necessary to support his claim, including such things as 
medical records, employment records or records from other 
Federal agencies.  

The letter advised the veteran that it was his responsibility 
to provide the RO with enough information about the records 
to enable the RO to request them from the person or agency 
having them, and advised the veteran that it was his 
responsibility to make sure the records were received by VA.  

 The April 2005 letter also state that if the veteran knew of 
"any other evidence or information that you think will 
support your claim, please let us know.  If you have any 
evidence if your possession that pertains to your claim, 
please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As noted hereinabove, the RO gave the veteran notice of what 
was required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the October 2002 letter 
advised the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
it does not appear that the RO advised the veteran of these 
elements, but the Board finds that the omission is harmless.  

The Board's decision below denies service connection for the 
claimed disability, so no degree of disability or effective 
date will be assigned.  There is accordingly no possibility 
of prejudice to the veteran under the notice requirements of 
Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical and post-service VA medical 
records have been associated with the claims file.  The 
veteran has been afforded a VA medical exam in support of his 
claim. 

The veteran was scheduled for a hearing before the Board, in 
Washington D.C., in March 2006 and the veteran requested it 
to be postponed.  After the postponement was granted the 
veteran withdrew his request for a hearing.  
 
Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for right ear injury.  


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The veteran asserts that his right ear was injured by a 
"flash back" explosion while serving in a gun turret during 
his military service, resulting in current residuals to the 
right ear including hearing loss and tinnitus.  

The veteran's service medical records (SMR) show that he 
received a "flash back" concussion in January 1967, 
resulting in a rupture of the left tympanic membrane.  The 
treatment notes are silent in regard to any injury to the 
right ear.  

The Report of Medical Examination in January 1969, at the 
time of separation from service, notes clinical evaluation of 
the ears as "normal."  The veteran's hearing at the time 
was 15/15 using the "whispered voice" test.  

The veteran had a VA audiological evaluation in November 2003 
when the examiner diagnosed normal hearing through 1000 Hz, 
sloping to a moderate high-frequency sensorineural hearing 
loss (SNHL), bilaterally.  The hearing testing showed 
individual elevated puretone thresholds above 40 and speech 
reception scores of 92 percent correct in each ear.  

The VA examiner noted that, in January 1967, the veteran was 
shown to have suffered a ruptured eardrum on the left with 
complaints of pain, tinnitus and hearing loss.  
Significantly, the examiner noted that the doctors at that 
time had stated that the veteran hearing was slightly 
decreased.  

The VA examiner also noted that the veteran reported that his 
right ear had bled in 1969 or 1970 and that he had noticed 
his tinnitus "a long time ago."

The VA audiologist expressed an opinion that the veteran's 
SNHL was not at least as likely as not due to the injury in 
service. This was based on the veteran having had normal 
hearing for the whispered voice at the time of discharge from 
service and a ruptured eardrum (the only injury verified by 
SMR) was typically associated with low-frequency hearing 
loss.  

At the time of an April 2004 VA psychiatric examination, the 
veteran related a history of having knocked unconscious by a 
shell detonation while firing a cannon on board ship during a 
battle in the Republic of Vietnam.  Reportedly, his ears were 
packed for about after this event.  He added that he still 
had a hearing loss and tinnitus.  

In June 2004, the same VA audiologist wrote an addendum 
opinion stating that the veteran's tinnitus and high 
frequency hearing were not likely attributable to military 
service.  

In regard to service connection for right ear disability, the 
Board notes that in order to prevail on the issue of service 
connection there must be: medical evidence of a current 
disability; medical evidence, or in some cases lay evidence, 
of in-service occurrence or aggravation of a disease or 
injury; and, medical evidence of a nexus between an in-
service disease or injury and the current disability.   
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999).  

The veteran currently has been diagnosed with right ear 
hearing loss and tinnitus.  The hearing loss is shown to the 
definition of disability for VA compensation purposes.  The 
Board accordingly finds that the first element of service 
connection has been met.  

The service medical records also document that the veteran 
had a significant level of acoustic trauma exposure on at 
least one occasion due to blast injury in service, and the 
other evidence suggests that he likely was exposed regularly 
to increased noise levels in connection with his duties in 
service.  The Board accordingly finds that the second element 
to establish of service connection is met.  

While the recently obtained opinion of the VA audiologist was 
to the effect that the veteran's hearing loss and tinnitus 
were not consistent with the injuries shown in the service, 
this conclusion is not supported by the Board's review of the 
evidence of record.  

The VA medical opinion in this regard failed to address the 
veteran's credible assertions of having experienced hearing 
loss and tinnitus following the incident in service or the 
likely effect of the documented exposure to acoustic trauma 
due to an explosion in January 1967.  

A veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).   This is the essence of the 
third element required to establish service connection.  

As the veteran's lay assertion provide a basis for finding a 
continuity of symptomalogy since service, the Board finds the 
evidentiary record to be in relative equipoise in showing 
that the currently demonstrated right ear hearing disability 
and tinnitus as likely as not are due to the injury in the 
form of exposure to acoustic trauma while on active duty.  

By extending the benefit of the doubt to the veteran in this 
regard, service connection for a right ear hearing disability 
and tinnitus is warranted.  

In adjudicating this claim, the Board has applied the 
benefit-of-the-doubt doctrine to reach a favorable decision.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

Service connection for right ear injury residuals manifested 
by a hearing loss and tinnitus is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


